Citation Nr: 1523804	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA benefits to the amount of $352,320.40.

(The issue of whether the reduction in compensation payment to the 20 percent rate, effective March 1, 1999, was proper is addressed in a separate document.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of indebtedness to the amount of $352,320.40.  Jurisdiction over the appeal now lies with the RO in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The record shows that the Veteran appeared at a hearing with the Milwaukee Committee on Waivers and Compromises held at a VA office in Cincinnati, Ohio, on October 31, 2012.  The hearing transcript has not been associated with the claims file.

In a November 2012 statement, the Veteran disagreed with the reduction of his total disability rating, which resulted in his overpayment of VA benefits.  As resolution of that issue has a direct bearing on the determination of his amount of indebtedness, the issues are inextricably intertwined.  Therefore, adjudication of this appeal must be deferred pending final adjudication of the issue of whether reduction of his VA benefits was proper.



Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate a copy of the hearing transcript from the Veteran's October 31, 2012 hearing with the Milwaukee Committee on Waivers and Compromises with his claims file.

2.  If; after adjudication of whether the reduction in the Veteran's compensation payment to the 20 percent rate, effective March 1, 1999, was proper, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

